Citation Nr: 0122515	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-06 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from February 1969 to February 
1971, including service from June 1969 to June 1970 in 
Vietnam.  He was awarded the Combat Infantry Badge, among 
other citations. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a rating decision dated in February 1999, the RO continued 
the 10 percent rating for the veteran's PTSD, effective 
February 25, 1997.   Subsequently, in a hearing officer 
decision dated in June 2000, the rating was increased to 30 
percent disabling, effective June 18, 1998, the date of 
claim.  Although such increase represented a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In December 2000, the 
veteran submitted a statement in which he contended he was 
entitled to a 70 percent evaluation.  Thus, the veteran has 
not withdrawn his appeal and thus the Board continues to 
address the issue herein.


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity, impaired judgment, 
disturbances of mood, sleep disturbances, irritability and 
anger control problems, and difficulty in establishing and 
maintaining effective work and social relationships.



CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD, and no more, 
have been met. 38 U.S.C.A. §§  1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the RO's most recent 
consideration of the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Id. at 392-94.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing entitlement to increased ratings, to 
include specific to his PTSD.  Also, by information letters, 
rating actions, the statement of the case and supplemental 
statement of the case, the veteran has been advised of the 
evidence considered in connection with his appeal, and the 
evidence potentially probative of the claim throughout the 
procedural course of the claims process.  The RO has 
attempted to associate records identified by the veteran with 
the claims file and the claims file reflects receipt of VA 
treatment and evaluation records.  Finally, the veteran has 
offered argument as to the merits of his claim, and has been 
specifically advised as to the substance of the VCAA.  He has 
identified no further evidence pertinent to the appeal.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

Service medical records do not indicate treatment for any 
psychiatric condition.  In February 1997, the veteran filed 
an original application for service connection for PTSD.  

The veteran reported for a VA psychiatric examination in May 
1997.  He stated that his PTSD symptoms had grown worse over 
the last couple of years.  He believed that his marriage of 
27 years was coming to an end.  He reported frequent 
nightmares during the recent years as well as intrusive 
thoughts.  The examiner concluded that there were two 
contributing factors to the increased symptoms of PTSD.  The 
first was the death of the veteran's brother, who also served 
in Vietnam, in 1995.  The second factor was increased stress 
at the steel mill where had worked for the past 20 years.  
The veteran reported being angry most of the time and 
isolating himself from other workers.  The examiner concluded 
that anger and irritability were the biggest problematic 
features of his symptoms.  PTSD was diagnosed and the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 58 noting moderate difficulty dealing with coworkers 
and supervisors and considerable difficulty maintaining 
personal relationships.

In a rating decision dated in September 1997, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective February 25, 1997.  The veteran did not 
appeal this decision.

In a mental health note dated in November 1997, the veteran 
complained of inability to sleep secondary to anxiety and 
recurrent dreams related to his experience in Vietnam.  In a 
mental health note dated in June 1998, the veteran reported 
that his 23-year marriage was ending and that he wished to 
make his ex-wife's boyfriend suffer, but he denied carrying 
through with any actions to cause harm to the boyfriend and 
denied intent to harm himself.  He reported he was sleeping 
one and a half hours a night.  The examiner noted that the 
veteran's eyes were red and his movement was blunted likely 
due to sleep deprivation.  

In a mental health note dated in July 1998, the veteran 
reported nightmares during day naps but a cessation of 
nightmares during the night.  His sleep had increased from 
three to four hours to six to eight hours per night, but he 
reported continued depression.  In a subsequent note dated in 
July 1998, the veteran reported more success in controlling 
his anger and that his anxiety had decreased.  His sleep 
disturbance improved from one hour to four a night.  In 
another note also dated in July 1998, the veteran stated that 
he had been depressed for two consecutive weeks or more and 
had depressive symptoms for the past two years.  He reported 
feeling depressed or sad most of the time during the past 
year.  He stated that he felt cut off from people and spent 
much of his time alone or up in the mountains.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned.   

A mental health note dated in August 1998 indicates that the 
veteran was angry and aloof following the death of a friend 
and had not been sleeping since the death.   

The veteran reported for a VA psychiatric examination in 
August 1998.  He stated that he had continued problems with 
anger and that his wife divorced him in 1998, after a 29-year 
marriage.  The veteran reported that his union has been on 
strike at the steel mill since October 1997.  He worked 
briefly for a telemarketing firm but stated he was grossly 
insulted by a man there.  The veteran reported having 
flashbacks which could be set off by rotors or helicopters as 
well as intrusive thoughts about Vietnam.  He stated that he 
had depressive episodes with crying and rare suicidal 
thoughts.  He complained of decreased memory retention, poor 
concentration, and difficulty with sleep.  He reported 
blowing up at other people and having difficulty with his 
anger.  He was seeing a therapist every two weeks and taking 
medication which aided his sleep.  The examiner concluded 
that the veteran avoided talking about his alcohol problem 
even though he continued to drink regularly.  The veteran 
stated that he dated on occasion and visited his father.  He 
also had a group of four men with which he had a very helpful 
relationship.      

The examiner noted that the veteran's speech was somewhat 
pressured and his mood was mildly depressed.  His delivery 
was somewhat intense and he was oriented to time, place, and 
person.  There was no indication of a thinking disorder.  He 
stated that he felt good at the time of the examination.  The 
examiner concluded that the veteran had moderate symptoms of 
PTSD.  He stated that the veteran was working part-time jobs 
to survive and that his divorce from his wife had increased 
his anger.  The examiner found that the veteran attributed 
the divorce to his PTSD and that he continued to abuse 
alcohol.  He assigned a GAF score of 58 for the veteran's 
PTSD and assigned a GAF score of 55 for both the PTSD and the 
alcohol abuse.  He stated that these figures represented 
moderate difficulty with social and occupational problems and 
moderate severity of his illness.

The veteran testified at a personal hearing in July 1999, a 
transcript of which is associated with the claims file.  He 
testified that his wife divorced him because she could not 
withstand his nightmares, his drinking, and his temper.  He 
reported having nightmares once in awhile and waking up in a 
sweat.  He stated that after taking medication he would sleep 
three and a half hours a night and without the medication he 
would sleep one and a half hours a night.  He reported that 
he had worked at the steel mill for 30 years, but that his 
union had been on strike for the past two years.  He was 
currently working part-time laying rock and also working at 
the post office.  He stated that he was having difficulties 
with his supervisor at the post office.  He had sought other 
employment, but this employment lasted four days before he 
was asked to leave.  The veteran stated that he drank a lot 
of beer and was receiving treatment for that.  

The veteran submitted a lay statement dated in June 1999 from 
a friend who stated that she had known the veteran for about 
eighteen months.  She stated that they had dated for about 
ten months during which the veteran awoke in the middle of 
the night screaming and in cold sweat.  She stated that she 
became afraid to be alone with him and that their 
relationship was ruined because of his problems.  In another 
lay statement dated in June 1999, the financial secretary of 
the veteran's union stated that because of the veteran's 
progressive erratic behavior toward union members, he had 
asked the veteran to separate himself from the finance 
committee.                          

In a mental health note dated in July 1999, the veteran 
reported that he was working part-time but was struggling 
with employment due to the dysfunction he saw in his 
supervisors and because of the veteran's periods of anger 
that resulted in verbal conflict between himself and his 
supervisor.  He reported that he had not taken his medication 
for the past two to three weeks and he noted significant 
problems with his ability to control his temper 

In a mental health note dated in September 1999, the veteran 
reported that he had increased problems sleeping as well as 
more stress and anxiety related to frequent changes in 
weather.  He explained that hot and humid weather made him 
think of Vietnam and created intrusive thoughts that would be 
present for days.  In a note dated in November 1999, the 
examiner assigned a GAF score of 45.  

In a mental health note dated in June 2000, the veteran 
reported that he was asked to return to work at the steel 
mill, but also verbalized homicidal ideations regarding 
working with replacement workers.  He became agitated and 
verbally abusive towards the union regarding his work 
assignment.  He had not been taking his medication.

In a mental health note dated in September 2000, the examiner 
diagnosed PTSD and recurrent major depressive disorder and 
assigned a GAF score of 55.  

In a mental health note dated in January 2001, the veteran 
reported that an increase in his antidepressant had helped 
stabilize his mood somewhat, although he had days during 
which he had trouble controlling his rage, reaction, anger, 
and overall anxiety related to PTSD.  A GAF score of 55 was 
assigned.

In a mental health note dated in February 2001, the veteran 
reported being agitated more frequently because of the 
impending marriage of his ex-wife.  Although he stated that 
he wished to cause the boyfriend bodily harm, he admitted 
that he had no intention of causing violence to any other 
person.  In a note dated in March 2001, a GAF score of 55 was 
assigned.

In a mental health note dated in April 2001, the veteran 
reported that he would be returning to work at the steel mill 
but demonstrated a significant rage response when he thought 
of working with replacement workers.  The examiner 
recommended that the veteran not return to work at the steel 
mill because his PTSD symptoms would be exacerbated should he 
be mandated to return.  The examiner found that the veteran 
had difficulty with concentration, flashbacks related to 
combat, and mood changes that are unpredictable and sometimes 
difficult for the veteran to control.   

In a mental health note dated in June 2001, the veteran 
complained of continued difficulty at work with his 
supervisors and of problems with his memory.  He also 
complained of sleep disturbance and reported that he slept 
with a gun near his bed in case of an intruder.  A GAF score 
of 50 was assigned.   

In July 2001, the veteran testified at a personal hearing, a 
transcript of which is associated with the claims file.  The 
veteran complained that he was unable to sleep and was having 
a hard time coping with everything because he was always 
tired.  He stated he had an increased startle while he slept.  
He reported that he always kept a gun under his bed because 
he had a feeling something was going to happen.  He reported 
nightmares three times a week that were associated with his 
experiences in Vietnam, including killing a child, as well as 
waking up in a sweat.  He stated that he slept about an hour 
and a half to two hours a night when he did not drink 
alcohol, and about four hours when he did drink alcohol.  He 
reported that he was taking medications to aid in sleeping 
and to help with his bad temper, but that these medications 
caused stomach aches and headaches.  

The veteran stated that he had a few friends outside of his 
therapy group.  He reported that he does not see his sons 
very often and prefers to stay by himself.  He stated that 
his supervisor at the post office warned him that he had to 
control his temper or he would be terminated.  The veteran 
reported that since his union went on strike in 1997, he had 
seven different jobs.  He stated that he was not allowed to 
return to work at the steel mill after the strike ended 
because they said he might hurt one of the replacement 
workers.  The veteran also stated that he was informed that 
once all the replacement workers were gone, they would 
reevaluate his situation to see if he could return to work.     

Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

In determining the appropriate disability evaluation for the 
veteran's PTSD, the question to be answered is whether 
manifestations of PTSD meet (or more nearly approximate) the 
criteria for a rating in excess of the currently assigned 30 
percent. As the veteran filed his claim for benefits based 
on PTSD subsequent to November 7, 1996, only the amended 
criteria pertinent to rating mental disorders are for 
application in this case.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

Under 38 C.F.R. § 4.130 (2000), a 30 percent disability 
rating will be assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)].  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); also cited in Richard v. Brown, 9 Vet. App. 
266 (1996).  

Analysis

The veteran and his representative have argued that the 
veteran's symptoms of PTSD more nearly approximate a 50 or 70 
percent evaluation.  The Board finds that the veteran's 
current symptoms are most accurately reflected in a 50 
percent evaluation.   

In applying the rating criteria required for a 50 percent 
evaluation to the instant case, the record shows that the 
veteran is currently employed at the post office, however he 
has had difficulties with his supervisor at work, including 
periods of anger that resulted in verbal conflict between 
himself and his supervisor.  His supervisor warned him that 
he had to control his temper or he would be terminated.  The 
veteran also reported that he was not allowed to return to 
work at the steel mill because of fears that he would harm 
replacement workers.  The veteran had previously been asked 
to separate himself from his position on a union committee 
because of his erratic behavior toward union members.

In the area of family relations, the veteran has stated that 
his wife divorced him after nearly 30 years of marriage 
because she could not withstand his nightmares, his drinking, 
and his temper.  He has indicated that he has very little 
contact with his sons.  Additionally, a woman whom he had 
dated for many months declared in a lay statement that she 
became afraid to be alone with him and that their 
relationship was ruined because of his problems with his 
PTSD.

In sum, the competent medical evidence on file shows that the 
veteran's PTSD causes psychiatric impairment to a degree 
contemplated by a 50 percent rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In other words, the evidence of record 
demonstrates occupational and social impairment with reduced 
reliability and productivity, impaired judgment, disturbances 
of mood, and difficulty in establishing and maintaining 
effective work and social relationships.

The veteran has reported that he has flashbacks, intrusive 
thoughts, insomnia, nightmares, depression, and an increased 
startle response.  The veteran has also stated that he 
becomes angry and irritable.  The foregoing factors indicate 
that the veteran's current mental status is best reflected in 
a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Additionally, it is noted that since the veteran applied for 
service connection for PTSD, his GAF scores have ranged from 
58 to 45, with recent readings being predominantly in the 50 
to 55 range, which is characteristic of moderate symptoms.  
Applying the criteria cited supra to the instant case, the 
competent medical evidence indicates that the veteran's PTSD 
symptoms are more nearly reflective of the impairment 
contemplated by a 50 percent rating.  

The next question is whether the veteran meets the criteria 
for a 70 percent rating.  The evidence fails to show the 
veteran has the typical symptoms listed for a 70 percent 
rating.  The veteran is currently employed, although he has 
reported difficulties at work.  There is no evidence of 
suicidal ideation or illogical, obscure, or irrelevant 
speech.  The veteran does not suffer from near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  Although he 
has demonstrated unprovoked irritability, there is no 
evidence of violence, nor any intention to harm himself or 
others.  Additionally, there is no evidence of spatial 
disorientation or neglect of personal appearance and hygiene.  
Thus, the requirements for a 70 percent rating are not met.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

In sum, the veteran is entitled to no more than a 50 percent 
rating for PTSD.  The preponderance of the evidence is 
against an even higher rating of 70 percent for the 
condition; thus, the benefit-of-the-doubt rule does not apply 
to that aspect of the claim, and a 70 percent rating is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

An evaluation of 50 percent, and no more, for PTSD is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits. 



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

